Citation Nr: 0902310	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-01 139	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for dysthymic disorder with hysterical features.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION
The veteran served on active duty from October 1956 to April 
1958.  
Following a March 2005 decision by the Board of Veterans' 
Appeals (Board) which denied the veteran's claim for an 
increased disability rating for his dysthymic disorder, he 
perfected a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2006 Order, 
the Court granted a joint motion for remand filed by both 
parties to the case and vacated the Board's decision, 
returning the appeal to the Board for further appellate 
consideration.  The Board remanded the matter to the RO in 
April 2007 and again in May 2008 for additional evidentiary 
development.  Such development having been accomplished, the 
veteran's claim is once again before the Board for appellate 
review.  The veteran's attorney filed argument in support of 
his appeal in July 2008.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The May 2008 Board remand requested that records from the 
Social Security Administration including all records 
pertinent to the veteran's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning that claim.  Although documentation of the 
actual decision awarding Social Security benefits was not 
provided to the VA, medical records obtained in connection 
with the veteran's Social Security claim were provided and 
associated with the veteran's claims file in July 2008.  
Review of these medical records reflects that at some point 
between 1975 and 1978 the veteran experienced a psychotic 
break manifested by visual and auditory hallucinations, 
delusions of persecution, ideas of reference, obsessive 
thoughts, unfounded fears and bizarre behavior with neglect 
of his basic needs and suicidal ideation.  He was treated 
with anti-psychotic medications, initially for a psychotic 
reaction and then for schizophrenia.  Psychiatric records 
dated in 1980 contain the recommendations that the veteran 
receive psychiatric therapy and medication for the rest of 
his life, and describe him not only as unemployable, but as 
unable to manage his affairs, as well.  

These newly-obtained medical records paint a dramatically 
different picture of the veteran's psychiatric disability 
than the more recent VA and private medical records contained 
in his claims file which show diagnoses of dysthymia and 
depression.  Service connection for dysthymic disorder with 
hysterical features secondary to gastrointestinal surgery was 
granted in 1997, based upon a November 1996 VA medical 
opinion that the veteran had dysthymia with hysterical 
features which was casually related to his service-connected 
chronic gastrointestinal condition and prior surgery.  The 
examiners found no evidence of psychotic behavior during the 
examination and noted that the veteran was taking 
prescription medication for depression and insomnia.

Later VA treatment records, dated from 2002 onward, reflect 
diagnoses including "rule out depression with psychotic 
features," as well as major depressive disorder.  They also 
show that he continues to take anti-psychotic prescription 
medication, in addition to medication for the treatment of 
depression and anxiety.  Subjectively, the veteran has 
reported auditory and visual hallucinations at times in 
addition to anxiety, ideas of reference, and paranoid 
delusions.  VA treatment records dated in 2007 and 2008 and 
obtained pursuant to the most recent Board remand include 
diagnoses of dysthymia and schizoaffective disorder.

As service connection for the veteran's dysthymic disorder 
was originally granted as part and parcel of his service-
connected gastrointestinal disability, it would appear that 
at least on a legal basis, the veteran's psychotic symptoms 
and schizophrenia/schizoaffective disorder constitute a 
separate entity from the service-connected dysthymia.  
However, the medical evidence of record is not currently 
sufficient to reach a firm conclusion as to whether the 
disabilities are indeed separate or interrelated.  Although 
the Board regrets the necessity for another remand in this 
matter, it is the newly-obtained early medical evidence which 
has raised the question of whether it is indeed appropriate 
to consider all of the veteran's psychiatric symptomatology 
in assigning the appropriate disability rating, or whether 
accuracy in rating requires distinguishing between symptoms 
arising from service-connected dysthymia and those arising 
from a nonservice-connected psychotic disease process.  As 
this is a medical question requiring medical expertise to 
resolve, a remand is necessary to obtain a medical opinion on 
the matter.
For purposes of achieving as complete a record as possible, 
recent VA treatment records should be obtained as the veteran 
receives regular and on-going VA treatment for his 
psychiatric disorder.  The most recent treatment reports of 
record are dated in May 2008.  Subsequent treatment reports 
should be obtained for review.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to May 2008.

2.  After obtaining the records requested 
above, the veteran's claims file should 
be provided to a VA psychiatrist for 
review.  The psychiatrist must state 
whether the claims folder was reviewed.  
The psychiatrist is requested to review 
all the medical evidence of record and 
form an opinion as to whether the 
veteran's dysthymic disorder, which has 
been characterized as secondary to his 
service-connected gastrointestinal 
disability is a separate disease entity 
from the schizophrenia and/or 
schizoaffective disorder, or whether the 
various diagnoses are so intertwined that 
the diseases themselves and the symptoms 
of each cannot be distinguished.  

If the psychiatrist concludes that the 
schizophrenia/ schizoaffective disorder 
is indeed a separate disease entity from 
the dysthymic disorder, then an opinion 
should be rendered as to whether the 
schizophrenia/schizoaffective disorder is 
in any way related to or secondary to the 
veteran's service-connected 
gastrointestinal disability or to the 
dysthymic disorder.  If separate disease 
entities are identified, then the 
symptoms attributable to each disease 
should be identified, and the functional 
impairment attributable to each disease 
should be identified to the extent 
possible, without resorting to 
speculation.  The complete rationale for 
all conclusions reached should be fully 
explained.

If the psychiatrist concludes that a 
clinical examination of the veteran would 
be helpful to reaching a fully-informed 
conclusion, then such an examination 
should be scheduled.  All indicated tests 
and studies should be conducted in 
conjunction with the examination. 

If an examination is scheduled, the RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

